t c memo united_states tax_court christine c deignan petitioner v commissioner of internal revenue respondent docket no filed date mark r schuling for petitioner jeffrey a schlei for respondent memorandum opinion raum judge the commissioner determined deficiencies in petitioner's federal income taxes totaling dollar_figure in and dollar_figure in at issue is whether a loss from the sale of real_estate should be characterized as ordinary or capital the parties agree that the resolution of this issue controls the treatment of the loss carried back to petitioner christine c deignan resided in davenport iowa at the time the petition in this case was filed she became licensed as a physician in and since then has engaged in the solo practice of internal medicine in petitioner married paul deignan the couple purchased a residential lot in davenport iowa pincite east 42nd street in on which they planned to construct a personal_residence they began construction in however on date before completion of the house petitioner filed a petition for dissolution of marriage in the iowa district_court for scott county at that time she stopped contributing financially to the construction_project on date paul deignan filed a motion to preserve assets lacking sufficient funds to complete the project himself he sought an order requiring that the petitioner christine deignan cooperate in expending joint assets sufficient to complete the home in the most expeditious manner consistent with good construction practice in the divorce decree issued on date the court ordered petitioner to complete the home at her expense the decree directed that upon completion of the house title would be held by petitioner and her ex-husband as tenants in common the court further directed that the house be sold as soon as completed with petitioner and her ex-husband splitting the proceeds of the sale equally in date petitioner purchased her ex-husband's interest in the property for dollar_figure the following spring construction of the property was completed at about the same time petitioner listed the property for sale with mel foster co a real_estate agency after months without success she listed the property with another real_estate agency ruhl ruhl realtors inc in date petitioner sold the property for dollar_figure neither before nor since the sale has petitioner participated in the business of building houses or selling real_estate petitioner filed u s individual income_tax returns form sec_1040 for the taxable years and her return contained two schedules c profit or loss from business or profession the first relating to her internal medicine practice showed gross_income of dollar_figure and a net profit of dollar_figure the second which listed her business as construction housing showed a net_loss of dollar_figure petitioner claimed an overall loss of dollar_figure from business activities in ie the difference between her dollar_figure net_income from her medical practice and her dollar_figure loss from the business involving the sale of the house she carried back that dollar_figure loss to since that claimed dollar_figure loss was combined with other items on petitioner's return to produce a zero amount of tax and since as we hold hereinafter the carryback was incorrectly claimed we need not consider what the correct amount of the carryback would be if it were otherwise allowable by filing an amended u s individual_income_tax_return form 1040x and claimed a refund for in the notice_of_deficiency the commissioner determined that petitioner was not in the business of constructing and selling houses as a result petitioner's claimed dollar_figure ordinary_loss was recharacterized as a capital_loss because section limits the deductibility of capital losses of individual taxpayers to dollar_figure a year respondent also denied the claimed net_operating_loss_carryback deduction the parties have stipulated that if respondent's determination is sustained petitioner's taxable_income for must be increased by dollar_figure the parties have also stipulated as to certain other adjustments that were taken into account in the deficiency_notice sec_165 generally allows taxpayers to deduct any losses sustained during the taxable_year that are not_compensated_for_by_insurance_or_otherwise sec_165 limits the scope of this deduction for individuals petitioner claims that the deduction in controversy is an ordinary_loss allowable under sec_165 as a loss incurred_in_a_trade_or_business if a loss is characterized as capital however it is subject_to even stricter treatment than ordinary losses under the unless otherwise indicated all section references are to the internal_revenue_code in effect for the years at issue and all rule references are to the tax_court rules_of_practice and procedure code for individuals the deduction of capital losses is limited to the lesser_of dollar_figure a year or the excess of such losses over capital_gains sec_1211 any remaining capital_loss is deductible in the succeeding taxable_year as provided in sec_1212 capital_loss treatment applies primarily to the disposition of capital assets sec_1221 defines a capital_asset as property held by the taxpayer whether or not connected with his trade_or_business but excludes four categories of assets only one of which is of relevance here namely stock_in_trade of the taxpayer or other_property of a kind which would properly be included in the inventory of the taxpayer if on hand at the close of the taxable_year or property held by the taxpayer primarily_for_sale_to_customers in the ordinary_course_of_his_trade_or_business emphasis added the issue whether the property in question was a capital_asset therefore turns on whether petitioner was engaged in the trade_or_business of selling real_estate holding the property for sale to customers in the ordinary course of such a business we hold that she was not a number of factors have been considered in determining whether property is held primarily_for_sale_to_customers in the ordinary course of business a non-exclusive list of these factors includes the purpose for which the asset was acquired the frequency continuity and size of the sales the activities of the seller in the improvement and disposition of the property the extent of improvements made to the property the proximity of sale to purchase and the purpose for which the property was held during the taxable years 57_tc_546 additional factors include the amounts of income received from the taxpayer's regular business as contrasted with the amounts received from the property as well as the regularity and consistency of the taxpayer's activity regarding the property 60_tc_996 these factors are considered together 74_tc_187 but no single one is dispositive 39_tc_743 vidican v commissioner tcmemo_1969_207 whether the taxpayer holds the property as a capital_asset or an ordinary one is a question of fact 78_tc_623 sottong v commissioner tcmemo_1966_268 petitioner asserts that she sold the house to customers in the ordinary course of business a taxpayer may have more than one trade_or_business 89_tc_467 however petitioner has the burden of establishing that she was engaged in a business rule a petitioner has not met this burden first petitioner originally acquired the property for personal reasons to build a home with her husband second her sale of the property was a one time event petitioner did not present any evidence that she even considered buying other properties third petitioner took a relatively passive role in disposing of the property she presented no evidence that she made any independent efforts to sell the property she merely listed the property with realtors upon its completion as she would have been required to do by court order prior to purchasing her divorced husband's interest in the property fourth petitioner did not make any improvements to the property in the uniform residential appraisal report filed with the divorce decree the appraiser says of the property with shutters and landscaping it should have adequate if less than typical appeal the interior is unusual and creates some obsolescence the appraiser also states that there are significant adjustments for design appeal and functional utility in my opinion subject will be penalized despite these opinions and predictions petitioner did not have any architectural modifications made in the course of completion of the house to increase the salability of the property fifth there is no evidence that petitioner held the property for a business_purpose the burden rests on petitioner to show that the purpose for which she held the property changed to a business one 276_us_582 paffrath v commissioner tcmemo_1961_71 other than a bald assertion by petitioner that the court order transformed petitioner's purpose into a business one petitioner has presented no evidence that would support a finding that there was a conversion to a business_purpose she has not demonstrated that she held the property for a business_purpose sixth petitioner did not receive any income from the sale of the house the only positive_income she received in came from her medical practice finally there was no regularity and consistency in petitioner's activity regarding the property when petitioner filed for divorce she stopped paying any of the bills connected with the house this action is inconsistent with her claim that the house was a business property that she intended to sell at a profit she resumed paying the bills and eventually sold the property but these actions were strictly in compliance with the court order she made no sales efforts on her own to indicate that she considered selling the house as a business venture rather than a court-imposed obligation obviously all in the nature of a salvage operation petitioner argues that the similarity of her case to bassett v commissioner tcmemo_1976_14 entitles her to an ordinary_loss deduction in bassett the taxpayers purchased a lot on which to build a home because of marital difficulties the couple decided to complete the house but not as their personal_residence before resuming construction the husband consulted with the architect and builder although they modified the designs to cut costs as well as to give the house a wider commercial appeal the taxpayers eventually sold the house at a loss this court held that the taxpayers had engaged in a transaction for profit and were entitled to the loss deduction under sec_165 id unlike bassett we cannot find on the record in this case that the only reason for completing the structure was in furtherance of his the husband's intention to realize a profit id it is our judgment in this case that at most petitioner completed construction and promptly undertook to sell the property only to salvage what she could out of an unfortunate situation further unlike bassett at the time of completion petitioner had no modifications made in the plans for the house which had been designed to meet the personal needs or wishes of petitioner and her husband and which rendered the property less attractive for purposes of sale and less likely to generate a favorable sales_price although there is some similarity between this case and bassett there are obvious factual differences between them and in our judgment those differences call for treating this case as lying on the other side of the line particularly since bassett itself was at best a close case moreover the loss allowed as a deduction in bassett was allowed under sec_165 which is concerned with capital losses and for that reason alone would be of no help to petitioner as to cases in general falling on the opposite side of the line see 95_tc_82 affd 943_f2d_22 8th cir the parties have stipulated that if this court rules in favor of respondent the loss claimed by petitioner in should be recharacterized from ordinary to capital because capital losses may only be carried forward our finding also results in the elimination of any carryback of the loss to decision will be entered for respondent
